As filed with the Securities and Exchange Commission on June 20, 2017 Registration No. 333- UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Paratek Pharmaceuticals, Inc. (Exact name of registrant as specified in its charter) Delaware 33-0960223 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 75 Park Plaza Boston, MA (Address of Principal Executive Offices) (Zip Code) Paratek Pharmaceuticals, Inc. 2017 Inducement Plan (Full title of the plan) Michael F. BighamChairman and Chief Executive Officer 75 Park Plaza
